Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Keiko Takagi on March 23, 2022.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A pretreatment liquid for aqueous pigment inkjet ink printing, the pretreatment liquid comprising:
	polyolefin resin particles (A), a flocculant (B), and water; wherein 
	the polyolefin resin particles (A) comprise a polyolefin resin modified by a functional group containing an oxygen atom,
	a softening temperature of the polyolefin resin particles (A) is from 50 to 100ºC; and 
	the flocculant (B) contains at least one type of substance selected from the group consisting of metal salts and cationic polymer compounds, wherein the polyolefin resin particles (A) have an acid value of from 1 to 200 mg KOH/g. 

	Written descriptive support for this amendment is found at page 11, paragraph [0042], of the specification as originally filed.


Claim 7 is cancelled as follows:
7.	(Cancelled).

3.	These claims are not renumbered.  Claims 1-6 remain as “Claims 1-6”.   

Reasons for Allowance
4.	The present claims are allowable over the prior art references of record, namely, Aoai (US 2016/03120611), Jensen Moller (US 2006/0040061), and Shigemori et al. (US 2014/0066550). 
5.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 2-4 of their Remarks filed 03/18/2022, together with Examiner’s Amendment dated 03/23/2022, the 103 rejections set forth in Paragraphs 6 and 7 of the previous Office action mailed 01/28/2022 are deemed to be overcome.  In particular, none of these references relied upon individually or in combination teaches or would have suggested the claimed pretreatment liquid for aqueous pigment inkjet ink printing, the pretreatment liquid comprising: polyolefin resin particles (A), a flocculant (B), and water; wherein the polyolefin resin particles (A) comprise a polyolefin resin modified by a functional group containing an oxygen atom, a softening temperature of the polyolefin resin particles (A) is from 50 to 100ºC; and the flocculant (B) contains at least one type of substance selected from the group consisting 
	Moreover, for the same reasons set forth above, the obviousness double patenting rejections based on the claims of US Application no. 16/322,110 (corresponding to US PG PUB 2021/0130639) in view of Jensen Moller as set forth in paragraphs 4 and 5 of the prior Office action mailed 01/28/2022 are no longer applicable and thus, withdrawn.
Accordingly, claims 1-6 are deemed allowable over the prior art references of record.

Correspondence
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 10/07/2019.